RECEIVED IN
                                                                RWRTOF APPEALS. 5th DTST.
                                                                     MAR Ql 1999
                                                                     USA ROMBOK
                                                                  CLERK, 5th DISTRICT



         IN THE COURT OF CRIMINAL APPEALS
                                  OF TEXAS

                                     NO. 73,096



                EX PARTE MARK ANTHONY LARMOND, Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                            FROM DALLAS COUNTY



      The opinion was delivered per curiam. PRICE, HOLLAND, WOMACK, and
JOHNSON, JJ., dissent.


                                    OPINION




      This is a postconviction application for writ ofhabeas corpus forwarded to this
Court pursuant to Code of Criminal Procedure article 11.07. Applicant was convicted of
murder and sentenced to 99 years in prison. This conviction was affirmed. Larmond v.
State, No. 05-91-00130-CR (Tex. App.-Dallas, December 30, 1991)(not designated for
publication).

       Applicant contends that he received ineffective assistance ofcounsel on appeal
because his lawyer failed to inform him that the conviction had been affirmed until over

two years after the mandate from the Court of Appeals had issued. He claims that, as a

result of this delay, he was deprived of his right to file a petition for discretionary review.

       Counsel filed an affidavit in which he swore that, thirty days after the court of

appeals affirmed the conviction, he sent applicant a copy of the court of appeals' opinion.

Counsel attached a copy of the letter to the affidavit. The district court found the

statements in counsel's affidavit to be true and recommended that relief be denied.

       We find that the record supports the trial court's recommendation. Applicant has

not established that he is entitled to relief.

       Relief is denied.

                                                    PER CURIAM


Habeas Corpus Relief Denied.
DATE DELIVERED: February 24, 1999
DO NOT PUBLISH

Price, Holland, Womack, andJohnson, JJ., dissent.
                                                                   IJJ
                                                                                 v)A7y>^^^v
                                                                                       5fr'           || USPOSTAGE
                                                      IffiSJ                 |; FEB 25*99           *'$
                                                                     —•CO                                 50 E6 1
                                                                     flCDC                    'PB.Mt'f"
                                                                                                                     J*/"
Court of Criminal &ppeal*
       |Box 12308                                      LISA ROMBOK
     Capitol Station                                 CLERK     5TH COURT OF APPEALS
                                                     COURTHOUSE      600 COMMERCE 2ND FLOOR
   <auatm,{Eexa$( 78711                              DALLAS TX 75202

                                                      73,096




                                    l ».7 t 1 9 *)
                            >• £ IJV-sJ & u Z-       'J H      %,',W.T.o;rW,v^